Citation Nr: 1125222	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  07-35 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for panic disorder with intermittent compulsive disorder, to include as secondary to service-connected disabilities.

3.  Entitlement to a rating in excess of 10 percent for service-connected left leg shin splints.

4.  Entitlement to a rating in excess of 10 percent for service-connected right leg shin splints.

5.  Entitlement to a rating in excess of 10 percent for left retropatellar pain syndrome.

6.  Entitlement to a rating in excess of 10 percent for right retropatellar pain syndrome.

7.  Entitlement to a total rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to November 1994, and from March 1995 to July 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefit sought on appeal.  Jurisdiction of the Veteran's claims file was subsequently transferred to the Waco, Texas RO.

Before the Board may consider the merits of a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  "[T]he Board does not have jurisdiction to consider a claim which [has been] previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find."  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, the matter appropriately before the Board is whether new and material evidence has been presented to reopen the previously denied claim of service connection for a low back disability.  

The issues of entitlement to service connection for low back disability, panic disorder, increased ratings for bilateral shins and knees, and entitlement to TDIU benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Service connection for a low back disability was originally denied in a February 2000 rating decision.  The Veteran did not appeal this decision and it became final.  

3.  Since February 2000, new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for a low back disability.  


CONCLUSION OF LAW

Evidence obtained since the February 2000 rating decision denying service connection for a low back disability is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision in reopening his claim.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran seeks to reopen his previously denied claim of service connection for a low back disability.  

In February 2000, the RO originally denied service connection for a low back disability.  The Veteran was advised of the denial of benefits and of his appellate rights, but did not appeal the decision.  As such, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to an application received in April 2006, the Veteran seeks to reopen his previously denied claim of service connection for a low back disability.  Generally, where prior RO decisions have become final, they may only be reopened through the receipt of new and material evidence.  38 U.S.C.A. § 5108.  Where new and material evidence is presented or secured with respect to claims which have been disallowed, the Secretary shall reopen the claims and review the former dispositions of the claims.  Evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  New and material evidence means existing evidence that by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  Id.  The credibility of new evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence at the time of the February 2000 rating decision, included service treatment records (STRs) and an October 1999 VA examination report.  The RO denied service connection for a low back disability noting that lumbosacral spine x-ray reports dated in October 1999 were normal, and there was no nexus between the Veteran's treatment for a back disability in service and his claimed back disability.  Essentially, the RO found that the claim was not well-grounded.

Evidence received since the February 2000 rating decision most importantly includes VA treatment records reflect treatment for chronic low back pain with paresthesia, and the Veteran's contentions that his bilateral knee and shin disabilities cause or aggravate his low back problems.  

Without need to discuss each new piece of evidence in depth, the Board finds that the new evidence of record warrants reopening of the Veteran's claim.  The Veteran was originally denied service connection for a low back disability only on a direct basis because there was no nexus between the in-service treatment for a back disability and his current complaints, and the Veteran had no x-ray evidence of a low back disability.  There is evidence of record that he is currently undergoing treatment for his low back complaints, including its exacerbation post-knee surgery in 2005.  Additionally, the Veteran has raised a new theory of entitlement for service connection-it was caused or worsened by his service-connected bilateral knee and shin disabilities.  The Board finds that not only is this evidence new, as it was not before prior agency decision makers, it is material as it speaks to an unestablished fact necessary to substantiate the claim.  Namely, there is evidence suggesting that the Veteran's current low back disability could be caused or worsened by his service-connected disabilities of the bilateral knees and shins.  

The Board notes that the U.S. Court of Appeals for Veterans Claims (Court) has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a low back disability.

The Board finds this evidence to be credible only for purposes of reopening his claim.  Thus, the Veteran's previously denied claim of entitlement to service connection for a low back disability is reopened.


ORDER

New and material evidence having been received, the Veteran's previously denied claim of entitlement to service connection for a low back disability is reopened.  


REMAND

Upon preliminary review of the evidence of record, and in light of the VCAA, the Board finds that further evidentiary development is necessary regarding the Veteran's service connection claims for a low back disability and panic disorder, increased rating claims for bilateral knee and shin disabilities, and entitlement to TDIU.  

Back

As noted above, the Board reopened the previously denied claim of entitlement to service connection for a low back disability.  The Veteran has contended that the onset of his back pain was in-service, and his bilateral knee and shin disabilities caused or worsened it.  The Veteran was treated in service for back complaints, and currently he is noted to have chronic low back pain with paresthesia.  The Veteran has not, however, undergone a VA examination in regards to his low back disability as secondary to or aggravated by his service-connected bilateral shin and knee disabilities.  As such, this portion of the Veteran's claim must be remanded for a VA examination to be scheduled and an opinion obtained as to whether any current low back disability is attributable to the Veteran's service or was caused or worsened by a service-connected disability.  

Panic disorder

The Veteran contends he has a "nerve disorder" related to his service-connected disabilities.  Current treatment records reflect diagnoses including panic disorder with intermittent compulsive disorder, and mental health treatment.  

In June 2006, the Veteran was afforded a VA psychiatric examination and was diagnosed as having panic anxiety disorder with intermittent compulsive disorder, rule-out bipolar disorder.  The examiner, however, did not provide an opinion as to whether his current psychiatric disorder was caused or worsened by service or a service-connected disability.  As such, this opinion is incomplete.  

It important to note here that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the Board finds the June 2006 VA examination to be inadequate because there is no clinical opinion provided, the Veteran should be afforded a new VA examination regarding his claimed psychiatric disorder.

Additional considerations

The Board must also remand the Veteran's increased rating claims for bilateral knee and shin disabilities as there are outstanding records and due process considerations that need to be resolved prior to final adjudication.  

The claims folder contains an April 2007 letter from the Social Security Administration (SSA) advising the Veteran that his application for disability benefits had been approved, but the record currently before the Board contains no indication that the RO has requested records from SSA. 

VA is required to obtain relevant records from a Federal department or agency, including the Social Security Administration (SSA).  See 38 C.F.R. § 3.159(c)(2) (2009); McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir.2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").  Given the Veteran's assertions and the evidence of record, SSA records should be requested, if the RO has not already done so.

In addition, the Board notes that since the RO last considered this appeal, there is additional evidence that was sent to the Board, including what appears to be a contracted VA examination report regarding his service-connected bilateral knee and shin disabilities, dated in August 2009.  Because there is no waiver of initial RO review of this additional evidence associated with the claims file, it must be referred to the RO for review and preparation of a Supplemental Statement of the Case.  38 C.F.R. § 20.1304 (2010).

TDIU

As resolution of the above-noted claims may have an impact on the Veteran's claim for a total rating based on individual unemployability, the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Thus, the Board finds that the Veteran's claim for a total rating based on individual unemployability should be held in abeyance, pending resolution of his service connection and increased rating claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact SSA and obtain outstanding records pertinent to the appeal, including any medical records corresponding to the Veteran's application for disability benefits.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his low back and psychiatric disabilities.  The examiner should perform all necessary clinical testing and render all appropriate diagnoses.  The claims folder should be made available to the examiner for review.  In regards to the low back claim, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's low back disability had its onset during service or was caused or worsened by a service-connected disability, including the bilateral shins and knees.  In regards to the claim for a psychiatric disability, the examiner should provide an opinion as to whether it is at least as likely as not that any currently diagnosed psychiatric disability had its onset during service or was caused or worsened by a service-connected disability, including bilateral shins and knees.  The examiner should provide a rationale for all opinions given.

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence-including, the August 2009 VA examination and whether the Veteran is entitled to TDIU benefits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary and procedural development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


